                 Case 1:15-cv-06885-LTS-SLC Document 257 Filed 01/13/21 Page 1 of 1




                                  NWOKORO & SCOLA, ESQUIRES
                                                 30 Broad Street, Suite 1424
                                                  NEW YORK, NY 10004
                                              ___________________________
          TEL: 212.785.1060                                                      FAX: 212.785.1066

                                                         January 12, 2021

          VIA ECF
          Honorable Sarah L. Cave
          Daniel Patrick Moynihan
          United States Courthouse
          500 Pearl Street, Courtroom 18A
          New York, New York 10007
                                                 Re:     Raymond v. City of New York et al.
                                                         Docket No.: 1:15-CV-06885
          Dear Judge Cave,

                  I write to the Court to request that Plaintiffs be allowed to file a letter motion requesting a
          conference to compel discovery under seal. The nature of the discovery stems from the
          Defendant’s production dated November 16, 2020 which has been marked confidential pursuant
          to the Confidentiality Order entered into by the parties. Given the recent cyber security breach, the
          undersigned will deliver a hard copy of the letter and exhibits to the Courthouse this week. Plaintiff
          has served Defense Counsel with a copy of the letter motion.

                    A copy of the letter motion and exhibits are attached hereto. and consideration with this
          matter.

                                                         Very truly yours,
Plaintiffs' Letter-Motion to Seal (ECF No. 255) is
                                                         /s/
GRANTED. Plaintiffs shall file the documents under
seal on ECF in accordance with the Court's               John Scola
Individual Practices and the Southern District of
New York's Electronic Case Filing Rules &
Instructions, and email the documents to
Cave_NYSDchambers@nysd.uscourts.gov (using
password-protected PDFs or zip files and sending
the password by separate email) in addition to
submitting a hard copy of the letter and exhibits to
the Court.

The Clerk of Court is respectfully directed to close
ECF No. 255.

SO-ORDERED 1/13/2021
